DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/13/22 is acknowledged.  Claims 6-14 are withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Package substrate having sacrificial region for heat sink attachment

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
	The “spot facing” (51 in the application) will be interpreted as a recess in the surface of the substrate, the recess having flat side and bottom surfaces (see Fig. 4).

AIA  or Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-151777 (hereinafter “777”) in view of JP 2003-304038 (hereinafter “038”) (see 3/27/20 IDS and documents filed on same date).
777 teaches:

    PNG
    media_image1.png
    324
    554
    media_image1.png
    Greyscale

Claim 1. A substrate 1 comprising: a second region (generally 2) that is disposed inside a first region (generally outermost periphery of 1) in which a semiconductor component 5 is arranged and that is surrounded by a connection part (gap in 3) and a slit 3.
777 does not teach that the connection part having a spot facing on a side of a surface on which the semiconductor component is arranged. 

038 teaches 

    PNG
    media_image2.png
    582
    490
    media_image2.png
    Greyscale


038 teaches that the connection part (e.g. 12) has a spot facing (12 is a flat lower surface recessed from the surface of the PCB 10 at surfaces 14 and 16) on a side of a surface on which the semiconductor component is arranged (there are such recessed on both the top and the bottom, so whichever surface is intended for the chip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of 038 to the invention of 777. The motivation to do so is that the combination produces the predictable results of providing a wiring board wherein stress applied to the board is eliminated (see “problem to be solved” section).

777 and 038 together further teach and/or suggest as obvious to one of ordinary skill in the art:

Claim 2. The substrate according to claim 1, wherein the second region is a center region (see cited 777 figure, above) of the substrate.  

Claim 3. The substrate according to claim 1, wherein a waste substrate, which is the second region part of the substrate, is separated off from the substrate (the “waste substrate” is region 2; the slit physically, thermally, and electrically separates it from other peripheral parts of the substrate, e.g. from the pads).

Claim 4. The substrate according to claim 1, wherein the spot facing is provided in an entirety of the connection part (see 038 figure, wherein the slit and connection part circle the middle of the chip, and all areas that are not slit themselves - i.e. parts cut all the way through 10 - are recessed at 12 by entirely removing layers 10a and 10d but entirely retaining 10b and 10c).

Claim 5. The substrate according to claim 1, wherein the semiconductor component is arranged on the substrate (see 777 figure cited above).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819